NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



J.R.P.,                                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3908
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 4, 2019.

Appeal from the Circuit Court for
Hillsborough County; Barbara Twine
Thomas, Judge.

Anthony M. Candela of Candela Law Firm,
P.A., Riverview, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and SALARIO, JJ., Concur.